DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 8th, 2022 has been entered. Claims 11-18 remain pending in the application. 
Response to Arguments
Applicant’s Remarks on Pages 5-6, filed February 8th, 2022, with respect to “Claim Interpretation” have been fully considered and are overall persuasive.  A detailed explanation is provided below.
Due to Applicant’s clarification of the necessity of the use the language “when …”, Examiner agrees that this language provides the basis for which conditional limitations occur.  The functions cannot stand alone without the “when …” preconditions and still retain the same meaning, which is that the limitations would occur when the “when” condition is true.  Thus, this portion of the claim interpretation has been withdrawn.  
In regards to the arguments that claim 13 and 14 do not contradict passive removal of smart glasses by a retaining device in the event of a crash per base claim 11 (similarly for claims 15, 17, and 18), and based on Applicant’s clarification of the “when” conditions, Examiner agrees that the limitations of base claim 11 and dependent claims 13 and 14 do not necessarily overlap.  However, the rationale considering claims 13 and 14 was only used to support the fundamental concept.  Examiner maintains the rationale that a crash imposes passive forces on a vehicle occupant and anything else within a vehicle, such as worn smart glasses.  An attached retaining device, even if intended for active removal of smart glasses, would cause a passive removal of smart glasses when an occupant’s head 
Applicant’s Remarks on Pages 6-9, filed February 8th, 2022, with respect to “Rejections under 35 U.S.C. § 103” have been fully considered and are conditionally persuasive.  The previous rejections under 35 U.S.C. § 103 have been withdrawn.  A detailed explanation is provided below.
Based on Applicant’s arguments regarding each reference that was cited in the previous Office Action, Examiner finds it apparent that there is an overall issue with how BRI has been applied.  Applicant highlights in the arguments that the BRI of “detecting whether a vehicle occupant has donned electronic smart glass”, according to base claim 11 and analogous base claim 15, must be understood as positive confirmation that a vehicle occupant is wearing smart glasses as opposed to a person not wearing smart glasses.  Based on Applicant’s clarifying remarks, Examiner agrees that each function of the claims, regardless of being conditional, cannot be performed as claimed without the positive confirmation of a vehicle occupant wearing smart glasses.  This interpretation should be considered critical to the claims and must be disclosed or taught in the prior art in order to read on the claims as a whole.

Kithil et al. (US 5,802,479; hereinafter Kithil; of record) was cited in the previous Office Action for being capable of spatially recognizing the outer boundaries of an occupant’s head.  The purpose of citing Kithil was to address the concept of altering airbag deployment in consideration of the overall dimensions of an occupant’s head, relatable to altering the airbag deployment based on detected smart glasses dimensions.  It was explained in the previous Office Action rationale that Kithil’s spatial recognition process would be affected by anything altering the outer boundaries of an occupant’s head, thus affecting the airbag deployment when a person wear’s a device that extends the outer boundaries of their head.  While this amounts to being able to detect altered dimensions caused by a head worn accessory, it does not amount to being able to distinguish smart glasses on an occupant’s head.  Further, Kithil is not able to distinguish one accessory from another or even the difference between a head with an accessory and a large head, for example.  Therefore, per the abovementioned critical interpretation, Examiner agrees that Kithil fails to teach any positive detection of head worn smart glasses.
Mattes et al. (US 2007/0100525; hereinafter Mattes; of record) and Di Raimondo have not been cited in the previous Office Action in order to address the detection of a vehicle occupant wearing smart glasses, but rather to address other features of the limitations.  However, on the point on Page 9 of Applicant’s remarks that Di Raimondo cannot be used to address an application that involves smart 
Allowable Subject Matter
Claims 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following claim limitations of claim 11, analogously stated in claim 15, must be considered as a whole:
“…
detecting whether a vehicle occupant has donned electronic smart glasses; and
operating the occupant detection protection system depending on whether the vehicle occupant has donned electronic smart glasses, including at least one of
	when the occupant protection system has an air bag … air bag is adapted in comparison with a standard setting when the vehicle occupant has donned electronic smart glasses …
…
	when the occupant protection system includes an output device, informing the vehicle occupant, via the electronic smart glasses, …
	when the occupant protection system includes a retaining device arranged on the electronic smart glasses … automatically releasing the retaining device upon the vehicle crashing …”
th, 2022, it is critical that the detection of an occupant wearing/donning smart glasses is interpreted as a positive indication that a person is wearing the smart glasses.  Otherwise, each of the individually claims conditional processes would lose their ability to function.  This limitation cannot be cited out of context, since the limitation has little meaning if not applied according to the claims.  Art citing mere positive detection of user wearing smart glasses out of context does not form a reasonable or obvious combination with art reading on any of the claimed functions.  Likewise, each claimed function relies on the positive detection of a vehicle occupant wearing smart glasses as a critical component of the functionality.  Art citing merely the claimed functions and not including some context of detection of a vehicle occupant wearing smart glasses does not form a reasonable or obvious combination with separate art citing the detection itself.
	As explained in detail in the Response to Arguments section above, in light of Applicant’s clarifying Remarks, dated February 8th, 2022, the previously cited prior art is not sufficient for forming reasonable or obvious combinations in order to cite to the claimed limitations.  No additional prior art could be found in order to accomplish this.
	Claims 12-14 and 16-18 are allowable due to their dependencies on base claims 11 and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Ishida et al. (US 2012/0133884) teaches the detection of a user wearing smart glasses in general context, in order to control a power supply.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.B./Examiner, Art Unit 3663    

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/1/2022